Citation Nr: 9907422	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-47 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Whether the veteran submitted a timely appeal regarding 
entitlement to service connection for a left knee disorder, 
chronic low back pain, a left shoulder disorder, and 
Klinefelter's Syndrome.

4.  Whether the veteran submitted a timely appeal regarding 
entitlement to increased ratings for mixed vascular and 
tension-type headaches and bilateral ureteroceles and 
diverticulum, left ureter.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1986 to 
December 1995.

This matter arises from a rating decision rendered in August 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  This denied the 
benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (BVA or Board) for appellate consideration.

Preliminary review indicates that the issue of the timeliness 
of the veteran's appeal of the denial of service connection 
for a left knee disorder, low back pain, a left shoulder 
disorder, and Klinefelter's Syndrome, as well as the issue of 
the timeliness of his appeal regarding the denial of 
increased ratings for vascular and tension-type headaches and 
bilateral ureteroceles and diverticulum of the left ureter 
have not been developed or certified for appeal.  The need 
for further action by the RO in this regard will be addressed 
in greater detail in the REMAND section of this decision.

During the appellate process, the veteran claimed service 
connection for a psychiatric disorder as secondary to his 
service-connected disabilities, as well as a total disability 
rating based upon individual unemployability solely as the 
result of service-connected disabilities.  Those issues are 
not "inextricably intertwined" with the issues now on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Nor 
have they been developed or certified for appeal.  See 
38 U.S.C.A. § 7105.  As such, they are referred to the RO for 
all action deemed necessary.


FINDING OF FACT

No competent medical evidence has been presented which shows 
a nexus or relationship between any right knee or shoulder 
disorders which may be present and the veteran's period of 
active service.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a right 
knee disorder and a right shoulder disorder are not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a threshold matter, one claiming entitlement to VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief that a given claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  "[T]he [VA] benefits system requires 
more than just an allegation"; a claimant must submit 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that a given claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992).  To 
establish that a given claim for service connection is well 
grounded, the evidence must demonstrate, among other things, 
the existence of a current disability.  See Brammer v. 
Derwinski, v. Derwinski, 3 Vet. App. 223, 225 (1992) and 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  

The veteran contends that he currently suffers from chronic 
right knee and right shoulder disorders as a result of 
military service.  However, the record does not support such 
a conclusion.  With regard to the veteran's right knee, 
service medical records indicate that he complained of pain 
in that joint on a number of occasions, but that no firm 
clinical diagnosis was rendered as a result.  Similarly, 
during VA physical examinations conducted in April 1996, the 
veteran complained of pain and crepitus in the right knee, 
especially with walking up and down stairs.  Although the 
examiner noted crepitus with movement of the knee joint, no 
other abnormality of the knee was observed.  

While the diagnosis following the examination was 
patellofemoral pain, it is not clear whether this represented 
a disability of the right knee given the absence of any 
abnormal clinical findings with the exception of crepitus.  
In any event, to the extent that the diagnosis following the 
VA examination represented a right knee disorder, there is no 
medical evidence that relates that disorder to the veteran's 
active service. In the absence of medical evidence that 
demonstrates such a relationship the veteran has not 
satisfied his initial burden of submitting evidence of a 
well-grounded claim.  In this regard, the Board notes that, 
although the veteran believes that he has a right knee 
disorder that ultimately will become more severe in nature, 
it must be remembered that he is a layman, and is not 
competent to offer evidence regarding matters that require 
medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Accordingly service 
connection for a right knee disorder is not shown to be 
warranted.  

The requirements for a well-grounded claim also apply to the 
veteran's claim for service connection for a right shoulder 
disorder.  In addition to the veteran's service medical 
records being negative for the existence of a right shoulder 
disorder, the record indicates that no such disorder was 
clinically observed during the veteran's VA physical 
examination held in February 1996, nor during subsequent VA 
and private medical treatment and examination.  Although 
there was some indication of positive nerve impingement of 
the right shoulder in April 1996, this was not confirmed by 
subsequent medical records.  Moreover, X-rays of the right 
shoulder were within normal limits, as was range of motion 
testing and nerve conduction studies of the right upper 
extremity performed at a private medical facility in October 
1997.  In addition, the veteran was observed to have normal 
strength and muscle tone in the right upper extremity.  

As with the veteran's right knee, to the extent that the 
veteran may currently have a right shoulder disorder, he has 
submitted no medical evidence which relates that it has a 
nexus or link to service.  In the absence of such evidence, 
the veteran's claim for a right shoulder disorder is not 
well-grounded and must be denied on that basis.  


ORDER

Evidence of well grounded claims not having been submitted, 
service connection for a right knee disorder and a right 
shoulder disorder are denied.


REMAND

The veteran's claims of entitlement to service connection for 
a left knee disorder, chronic low back pain, a left shoulder 
disorder, and Klinefelter's Syndrome, as well as claims of 
entitlement to increased ratings for his service-connected 
headaches and bilateral ureteroceles and diverticulum of the 
left ureter, were denied by the RO in August 1996.  The 
veteran was notified of that determination during the latter 
part of that month.  The record reflects notices of 
disagreement and substantive appeals submitted by the veteran 
during the period beginning in September 1996 and ending in 
February 1998.  The question arises, however, whether these 
meet the requirements of 38 U.S.C.A. § 7105 from both a 
substantive and procedural standpoint.  Simply put, it is not 
clear whether the Board has jurisdiction to enter a decision 
concerning the merits of these issues.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).  In certain instances, 
the matters that are the subject of the veteran's appeal are 
not specified, and in other instances there is a question as 
to whether notices of disagreement and substantive appeals 
were timely submitted.

The timeliness of either a notice of disagreement or a 
substantive appeal is, in itself, an appealable issue to 
which a claimant is entitled to file a notice of disagreement 
and as to which he or she must have received a statement of 
the case.  See 38 C.F.R. §§ 19.34, 20.101(c) (1998); see also 
38 U.S.C.A. §§ 7104(a), 7105(b)(1) (West 1991 & Supp. 1998).  
This was confirmed In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should again review the 
claims.  A determination should be made 
as to whether the veteran filed both a 
timely notice of disagreement and a 
timely substantive appeal with regard to 
the denial of his claims of entitlement 
to service connection for a left knee 
disorder, a left shoulder disorder, 
chronic low back pain, and Klinefelter's 
Syndrome, as well as his claims of 
entitlement to increased ratings for his 
service-connected headaches and bilateral 
ureteroceles and diverticulum of the left 
ureter.

2.  If it is determined that either his 
notice of disagreement or his substantive 
appeal was inadequate with regard to any 
of the foregoing issues, the veteran and 
his representative should be notified of 
the determination and of his appellate 
rights.  If appellate review is initiated 
by a notice of disagreement, and 
completed by a substantive appeal 
following the issuance of a statement of 
the case, the record should be returned 
to the Board for further appellate action

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


- 4 -


